PER CURIAM.
This is an appeal by the plaintiff in a civil action. Plaintiff appeared in the trial court and before this Court pro se. We consider this as an appeal from the final order of dismissal with prejudice entered after plaintiff presented evidence at a non-jury trial. Essentially, plaintiff alleged but did not prove that the City of Vero Beach overcharged for water and sewer services to a trailer park owned by plaintiff. We find that the plaintiff/appellant has failed to demonstrate reversible error in regard to the dismissal, taxation of costs and the trial court’s ruling on post trial motions. See Contractors & Builders Association v. City of Dunedin, 329 So.2d 314 (Fla.1976), and Cooksey v. Utilities Commission, 261 So.2d 129 (Fla.1972). The dismissal and orders below are, therefore, affirmed.
AFFIRMED.
DOWNEY, C. J., and DAUKSCH and BERANEK, JJ., concur.